In an action to recover damages for dental malpractice, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered February 6, 1987, as, upon renewal and reargument, adhered to the original determination dated September 9, 1986, granting the defendants’ motion for summary judgment, and dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the defendants’ motion for summary judgment is denied.
In this dental malpractice action, in order to demonstrate the existence of a triable issue of fact, the plaintiffs had the burden of submitting evidentiary facts or materials to rebut the prima facie showing by the defendant dentists that they were not negligent in treating the infant plaintiff. The affidavit of Michael Abromowitz, D.D.S., submitted by the plaintiffs on their motion for renewal and reargument, satisfied that burden (see, Sciascia v Nevins, 130 AD2d 649; cf., Alvarez v Prospect Hosp., 68 NY2d 320, 325). Accordingly, once having granted the plaintiffs’ motion which was in effect for renewal and reargument of the defendants’ motion for summary judgment, the defendants’ motion should have been denied (see, Sciascia v Nevins, supra). Kunzeman, Rubin, Kooper and Harwood, JJ., concur.
Mangano, J. P., concurs in the result only (see, Sciascia v Nevins, 130 AD2d 649, 650 [Mangano, J., concurring]).